Case 2:20-cv-06098-JAK-AGR Document 55 Filed 06/03/21 Page 1 of 2 Page ID #:2439




   1   JULIE ARIAS YOUNG (State Bar No. 168664)
       jyoung@yzllp.com
   2
       VICKY H. LIN (State Bar No. 253767)
   3   vlin@yzllp.com
       PUNEET K. SANDHU (State Bar No. 254726)
   4
       psandhu@yzllp.com
   5   YOUNG & ZINN LLP
   6   1150 South Olive Street, Suite 1800
       Los Angeles, California 90015
   7   Telephone: (213) 362-1860
   8   Facsimile: (213) 362-1861

   9   Attorneys for Defendant
  10   UNIVERSITY OF SOUTHERN CALIFORNIA

  11
  12                       UNITED STATES DISTRICT COURT

  13          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  14
  15 DOE;                                   Case No. 2:20-cv-06098 JAK (AGRx)
  16
                          Plaintiff,
  17                                      DEFENDANT UNIVERSITY OF
  18           v.                         SOUTHERN CALIFORNIA’S NOTICE
                                          OF MOTION TO COMPEL
  19   UNIVERSITY OF SOUTHERN             ARBITRATION AND TO DISMISS OR
  20   CALIFORNIA, a California Not-for- STAY ACTION TO PLAINTIFF’S
       Profit Corporation; DOES 1 through FIRST AMENDED COMPLAINT
  21   20.
  22                                      Date: October 4, 2021
                            Defendants.   Time: 8:30 a.m.
  23
  24
  25
  26
  27
  28
                                                1
       DEFENDANT’S NOTICE OF MOTION TO COMPEL ARBITRATION AND TO DISMISS OR STAY ACTION
                               TO PLAINTIFF’S FIRST AMENDED COMPLAINT
Case 2:20-cv-06098-JAK-AGR Document 55 Filed 06/03/21 Page 2 of 2 Page ID #:2440




   1         TO PLAINTIFF DOE AND HER/HIS ATTORNEYS OF RECORD:
   2         PLEASE TAKE NOTICE that that on October 4, 2021, at 8:30 a.m., or as
   3   soon thereafter as the matter may be heard, in the above-entitled court located at the
   4   First Street Courthouse, 350 W. First Street, Courtroom 10B, Los Angeles,
   5   California 90012, Defendant University of Southern California (“USC”) will and
   6   hereby does move the Court pursuant to the Federal Arbitration Act, 9 U.S.C. § 4,
   7   for an order: (1) compelling Doe (“Plaintiff”) to arbitrate all claims asserted in the
   8   first amended complaint Plaintiff filed in this Court (“FAC”) pursuant to the
   9   Agreement to Arbitrate Claims that Plaintiff signed in February 2018, which is
  10   attached as Exhibit B to the concurrently filed Declaration of Heidi Thompson; and
  11   (2) dismissing the FAC with prejudice or, in the alternative, staying proceedings
  12   pending the completion of arbitration.
  13         The motion is based on this Notice of Motion, the Memorandum of Points
  14   and Authorities and Declarations of Kedra Ishop, Heidi Thompson, Peter Fennema,
  15   Yanara Portero, and Vicky H. Lin filed concurrently herewith, the pleadings and
  16   papers filed herein, and any oral argument on the matter.
  17         This motion is made following the conference of counsel pursuant to L-R 7.3,
  18   which took on May 26, 2021 with subsequent communications on May 31, 2021 and
  19   June 2, 2021. (Decl. of Vicky H. Lin ¶ 7, Ex N.)
  20
  21   DATED: June 3, 2021                      YOUNG & ZINN LLP

  22                                            By: /s/ Vicky H. Lin
  23                                                 VICKY H. LIN
                                                     Attorneys for Defendant
  24                                                 UNIVERSITY OF SOUTHERN
  25                                                 CALIFORNIA

  26
  27
  28
                                                 2
        DEFENDANT’S NOTICE OF MOTION TO COMPEL ARBITRATION AND TO DISMISS OR STAY ACTION
                                TO PLAINTIFF’S FIRST AMENDED COMPLAINT
